                  EXHIBIT I

2. Datasheet for BIG-IP® Global Traffic Manager™




              ORIGINAL COMPLAINT
BIG‑IP Global Traffic Manager
DATASHEET




What’s inside
 2 Unmatched DNS
   Performance

 2 DNS Caching and Resolving
                                     Scale and Protect DNS Infrastructure
 3 Secure Applications
                                     and Optimize Global App Delivery
 6 Globally Available
                                     Scaling and securing every environment helps protect your business from site outages
   Applications
                                     and improves DNS and application performance. Securing DNS infrastructures from the
                                     latest DDoS attacks and protecting DNS query responses from cache poisoning helps
 8 Simple Management
                                     keep your business online and viable. But to fully achieve these goals, organizations
10 Network Integration               need efficient ways to monitor DNS infrastructure and application health, and to scale
                                     on demand to meet exact requirements.
11 Architecture
                                     F5® BIG-IP® Global Traffic Manager™ (GTM) distributes DNS and user application
12 BIG‑IP Platforms                  requests based on business policies, data center and cloud service conditions, user
                                     location, and application performance. BIG-IP GTM delivers F5’s high-performance DNS
12 Virtual Platform
                                     Services with visibility, reporting, and analysis; hyper-scales and secures DNS responses
                                     geographically to survive DDoS attacks; delivers a complete, real-time DNSSEC solution;
13 DNS On-Demand Scaling
                                     and ensures global application high availability in all hybrid environments.
13 Easy DNS with GSLB
   Evaluation and Testing
                                     Key benefits
13 DNS Query RPS Maximum
   Performance                       Hyper-scale DNS to up to 40 million                 Improve global application performance
                                     RPS with a fully loaded chassis                     Send users to the site with the best application
14 Simplified Licensing              BIG‑IP GTM hyper-scales authoritative DNS to        performance based on application, geolocation,
                                     up to 40 million query responses per second         business, and network conditions.
14 F5 Global Services                (RPS) and controls DNS traffic. It ensures that
                                     users are connected to the best site and delivers   Deploy flexibly, scale as you grow,
14 DevCentral                        On-Demand Scaling for DNS and global apps.          and manage your network efficiently
                                                                                         BIG-IP GTM delivers flexible global application
15 More Information                  Protect against DNS attacks and                     management in virtual and cloud environments.
                                     ensure availability                                 The web-based UI provides easy DNS
                                     Ensure DNS and application availability and         configuration with centralized menus; advanced
                                     protection during DNS DDoS attacks or volume        logging, statistics, and reporting; and a single
                                     spikes. In addition, mitigate DNS threats by        point of control for your DNS and global app
                                     blocking access to malicious IP domains.            delivery requirements.




       DataCloud Technologies, LLC                                                                                   Page | I-13
DATASHEET
BIG-IP Global Traffic Manager




                                          Unmatched DNS Performance
                                          BIG‑IP GTM delivers DNS performance that can handle even the busiest sites. When sites
                                          have a volume spike in DNS query volumes due to legitimate requests or distributed
                                          denial-of-service (DDoS) attacks, BIG-IP GTM manages requests with multicore processing
                                          and F5 DNS Express™, dramatically increasing authoritative DNS performance to up to 20
                                          million RPS in version 11.5 to quickly respond to all queries.

                                          This helps your organization provide the best quality of service (QoS) for your users while
                                          eliminating poor application performance. DNS Express improves standard DNS server
                                          functions by offloading DNS responses as an authoritative DNS server. BIG-IP GTM accepts
                                          zone transfers of DNS records from the primary DNS server and answers DNS queries
                                          authoritatively.

                                          Benefits and features of multicore processing and DNS Express include:

                                          • High-speed response and DDoS attack protection with in-memory DNS
                                          • Authoritative DNS replication in multiple BIG-IP or DNS service deployments
                                            for faster responses
                                          • Authoritative DNS and DNSSEC in virtual clouds for disaster recovery and fast,
                                            secure responses
                                          • Scalable DNS performance for quality of app and service experience
                                          • The ability to consolidate DNS servers and increase ROI

                                          In cases of very high volumes for apps and services or a DNS DDoS attack, BIG-IP GTM
                                          hyper-scales in Rapid Response Mode (RRM) up to 40 million RPS. It extends availability
                                          with unmatched performance and security—absorbing and responding to queries at up to
                                          200 percent of the normal limits. See page 13 for performance metrics and details.


                                          DNS Caching and Resolving
                                          DNS latency can be reduced by enabling a DNS cache on BIG-IP GTM and having it
                                          respond immediately to client requests. BIG-IP GTM can consolidate the cache and increase
                                          the cache hit rate. This reduces DNS latency up to 80 percent, with DNS caching reducing
                                          the number of DNS queries for the same site. In addition to caching, BIG-IP GTM allows the
                                          device to do its own DNS resolving without requiring the use of an upstream DNS resolver.

                                          Caching profiles available to select for multiple caches include:

                                          • Transparent cache
                                          • BIG-IP GTM site between client and DNS internal/external
                                          • Hot cache
                                          • Caching resolver
                                          • No cache response so that BIG-IP GTM sends out the request with the response
                                            coming back for resolving and caching
                                          • Validating caching resolver

                                          BIG-IP GTM supports all common DNS deployments that are either authoritative or local
                                          resolver DNS. Specific zone requests not cached are forwarded to name servers for faster
                                          DNS resolving, allowing users to receive expedient responses.


                                2
            DataCloud Technologies, LLC                                                                            Page | I-14
DATASHEET
BIG-IP Global Traffic Manager




                                                                        Data Center 1
                                                                                                                           Data Center 2
                                                 Internal Clients



                                                                                  GTM


                                                                              BIG-IP Platform




                                                                                                                      Private/Public
                                                                                                                          Cloud

                                          BIG-IP GTM reduces the average DNS response time and latency for mobile and desktop devices
                                          from an average of 300 milliseconds (ms) and 100 ms respectively to as little as 15 ms, depending
                                          on workloads.



                                          Secure Applications
                                          DNS denial-of-service attacks, cache poisoning, and DNS hijacking threaten the availability
                                          and security of your applications. BIG‑IP GTM protects against DNS attacks and enables you
                                          to create polices that provide an added layer of protection for your applications and data.

                                          DNS attack protection features include:

                                          • Hardened device—BIG-IP GTM is ICSA Labs Certified as a network firewall and resists
                                            common teardrop, ICMP, or daemon attacks.
                                          • DNS attack protection—Built-in protocol validation automatically drops UDP, DNS query,
                                            and NXDOMAIN floods and malformed packets.
                                          • DNS load balancing—BIG-IP GTM can be used to front-end static DNS servers. If the
                                            DNS request is for a name controlled by BIG-IP GTM, BIG-IP GTM will answer the request.
                                          • Security control—F5 DNS iRules® can help you create policies that block requests from
                                            rogue sites.
                                          • Packet filtering—BIG-IP GTM uses packet filtering to limit or deny websites’ access
                                            based on source, destination, or port.


                                          DNS firewall

                                          DNS DDoS, cache poisoning of LDNS, and other unwanted DNS attacks and volume
                                          spikes can cause DNS outage and lost productivity. These attacks and traffic spikes
                                          increase volume dramatically and can take down DNS servers.

                                          BIG-IP GTM with security, scale, performance, and control functionality provides DNS
                                          firewall benefits. It shields DNS from attacks such as reflection or amplification DDoS attacks
                                          and other undesired DNS queries and responses that reduce DNS performance. In addition,
                                          you can mitigate complex DNS security threats by blocking access to malicious IP domains
                                          with Response Policy Zones. With BIG-IP GTM, you can install a third-party domain filtering
                                          service such as SURBL or Spamhaus and prevent client infection or intercept infected
                                          responses to known sources of malware and viruses. F5 DNS firewall services reduce the
                                          costs of infection resolution and increase user productivity.


                                3
            DataCloud Technologies, LLC                                                                                 Page | I-15
DATASHEET
BIG-IP Global Traffic Manager




                                                                                  Imported Database Service


                                                                                                                       Response Policy Zone
                                                                                                                       Domain Reputation
                                                                                                                       Live Updates


                                                                                   Service A       Service B
                                                  Users




                                                                                             GTM


                                                                                        BIG-IP Platform




                                          Lower your risk of malware and virus communication and mitigate DNS threats by blocking access
                                          to malicious IP domains with a domain reputation service such as SURBL or Spamhaus.

                                          F5 DNS firewall services include:
                                          • Protocol inspection and validation                       • The ability to scale across devices using
                                          • DNS record type ACL*                                       IP Anycast

                                          • High-performance authoritative DNS,                      • Secure responses (DNSSEC)
                                            which scales responses exponentially                     • DNSSEC response rate limits
                                          • Authoritative DNS hyper-scaling up to                    • Complete DNS control using DNS iRules
                                            200 percent to absorb DDoS attacks                       • DDoS threshold alerting*
                                          • Latency-reducing DNS caching                             • Threat mitigation by blocking access to
                                          • DNS load balancing                                         malicious IP domains
                                          • Stateful inspection (never accepts                       • DNS logging and reporting
                                            unsolicited responses)                                   • Hardened F5 DNS code (not BIND
                                          • ICSA Labs certification (can be deployed                   protocol)
                                            in the DMZ)
                                          *Requires provisioning BIG-IP® Advanced Firewall Manager™ to access functionality.




                                4
            DataCloud Technologies, LLC                                                                                             Page | I-16
DATASHEET
BIG-IP Global Traffic Manager




                                                  Clients                                                DMZ                      Data Center


                                                                                                        GTM

                                                                                                                                    Servers
                                                                                                    DNS Firewall in
                                                                                    Internet        BIG-IP Platform
                                                                      LDNS



                                                                                                                                     Web
                                                                                                                                  Applications




                                                                    GTM

                                                                                                               GTM
                                                                BIG-IP Platform


                                                                                                           BIG-IP Platform




                                          BIG-IP GTM keeps DNS available with firewall services protecting DNS infrastructure from high-
                                          volume attacks and malformed packets.


                                          Complete DNSSEC signing

                                          With BIG‑IP GTM DNSSEC support, you can digitally sign and encrypt your DNS query
                                          responses. This enables the resolver to determine the authenticity of the response,
                                          preventing DNS hijacking and cache poisoning. In addition, receive all the benefits of
                                          global server load balancing while also securing your DNS query responses. Alternatively,
                                          if a zone has already been signed, BIG-IP GTM manages static DNSSEC responses for
                                          higher performance.

                                          Centralized DNSSEC key management

                                          Many IT organizations have or want to standardize on FIPS-compliant devices and secure
                                          DNSSEC keys. You can use BIG-IP GTM with FIPS cards that provide 140-2 support for
                                          securing your keys. In addition, BIG-IP GTM integrates and uses hardware security modules
                                          (HSMs) from Thales for implementation, centralized management, and secure handling of
                                          DNSSEC keys, reducing OpEx and delivering consolidation and FIPS compliance.

                                          Top-level domain support for DNSSEC

                                          For DNS administrators who want to delegate to other secure sub-domains, BIG-IP GTM
                                          allows easy management of DNSSEC as a top-level domain, becoming a parent zone.

                                          DNSSEC validation

                                          In most networks, DNS resolvers offload DNSSEC record requests and crypto calculations
                                          to validate that the DNS response being received is correctly signed. DNSSEC responses

                                5
            DataCloud Technologies, LLC                                                                                      Page | I-17
DATASHEET
BIG-IP Global Traffic Manager




                                           coming into the network require high CPU loads on DNS resolving servers. With BIG-IP
                                           GTM DNSSEC validation, administrators can easily offload and validate DNSSEC on the
                                           client side using BIG-IP GTM for resolving. This results in superior DNS performance and
                                           a dramatic increase in the site response to users.


       Advanced global                     Globally Available Applications
       load balancing
       BIG‑IP GTM includes the             BIG‑IP GTM offers global application availability and sophisticated health monitoring that
       industry’s most advanced            support a wide variety of application types, giving organizations the flexibility to adapt
       traffic distribution capabilities   quickly and stay competitive.
       to match the needs of any
       organization or globally            These global availability and health monitoring features include:
       deployed application.
                                           • Global load balancing—BIG-IP GTM provides comprehensive, high-performance
       ·· Round robin
                                             application management for hybrid environments.
       ·· Global availability
       ·· LDNS persistence                 • Dynamic ratio load balancing—BIG-IP GTM routes users to the best resource based
       ·· Application availability           on site and network metrics (for example, based on the number of hops between the
       ·· Geography                          client and the local DNS).
       ·· Virtual server capacity          • Wide area persistence—To ensure user connections persist across apps and data
       ·· Least connections                  centers, BIG-IP GTM synchronizes data, propagates local DNS, and maintains session
       ·· Packets per second                 integrity.
       ·· Round trip time
                                           • Geographic load balancing—BIG-IP GTM includes an IP database identifying location
       ·· Hops
                                             at the continent, country, and state/province level to connect users to the closest app or
       ·· Packet completion rate
                                             service for the best performance.
       ·· User-defined QoS
       ·· Dynamic ratio                    • Custom topology mapping—With BIG-IP GTM, organizations can set up custom
       ·· LDNS                               topology maps. By defining and saving custom region groupings, you can configure
       ·· Ratio                              topology based on intranet app traffic policies that match your internal infrastructure.
       ·· Kilobytes per second             • Infrastructure monitoring—BIG-IP GTM checks entire infrastructure health, eliminating
                                             single points of failure and routing app traffic away from poorly performing sites.




                                       6
            DataCloud Technologies, LLC                                                                              Page | I-18
DATASHEET
BIG-IP Global Traffic Manager




                                                                                                     Site 2 – New York

                                                                                                                         GTM


                                                 User – Seattle                             Router               BIG-IP Platform

                                                                                                          LTM
                                                                                  4


                                                                                                     BIG-IP Platform



                                                         1


                                                                                                  Corporate Servers




                                                    Site 1 – San Francisco                    2

                                                                           GTM

                                                                                                                                Site 3 – Milan

                                                Router              BIG-IP Platform
                                                                                                                                                 GTM
                                                             LTM

                                                                                             3                       Router                BIG-IP Platform
                                                         BIG-IP Platform
                                                                                                                                   LTM


                                                                                                                               BIG-IP Platform

                                                     Corporate Servers




                                                                                                                           Corporate Servers


                                          BIG‑IP GTM ensures users are always connected to the best site.
                                          (1) User queries local DNS to resolve domain, and local DNS queries BIG‑IP GTM.
                                          (2) BIG‑IP GTM uses metrics collected for each site and identifies the best server.
                                          (3) BIG‑IP GTM responds to local DNS with IP address.
                                          (4) User is connected to site.


                                          Application health monitoring

                                          Today’s sophisticated applications require intelligent health checks to determine availability.
                                          Instead of relying on a single health check, BIG‑IP GTM aggregates multiple monitors so
                                          you can check the application state at multiple levels. This results in the highest availability,
                                          improves reliability, and eliminates false positives to reduce management overhead.

                                          BIG‑IP GTM provides pre-defined, out-of-the-box health monitoring support for more
                                          than 18 different applications, including SAP, Oracle, LDAP, and mySQL. BIG‑IP GTM
                                          performs targeted monitoring of these applications to accurately determine their health,
                                          reduce downtime, and improve the user experience.

                                7
            DataCloud Technologies, LLC                                                                                            Page | I-19
DATASHEET
BIG-IP Global Traffic Manager




                                          Disaster recovery/business continuity planning

                                          In addition to performing comprehensive site availability checks, you can define the conditions
                                          for shifting all traffic to a backup data center, failing over an entire site, or controlling only the
                                          affected applications.


                                          Simple Management
                                          Managing a distributed, multiple-site network from a single point is an enormous challenge.
                                          BIG‑IP GTM provides tools that give you a global view of your infrastructure with the means
                                          to manage the network and add polices to ensure the highest availability for your business-
                                          critical applications. Features include:

                                          • Web-based user interface—Manage global infrastructure from a centralized UI using:
                                              - Streamlined and centralized DNS and GSLB menus for fast configuration.
                                              - Efficient list and object management for complete visibility of global resources.
                                              - Unique naming of objects to reduce administration and build business policies.
                                              - Enhanced management of distributed applications as part of one collective group.
                                              -C ontext-sensitive help for information on objects, commands, and
                                                configuration examples.




                                          Reduce DNS delivery deployment time with centralized and easy-to-find configuration and
                                          management sequences.

                                          • Powerful command-line interface—The TMSH command-line interface delivers
                                            integrated search, context-sensitive help, and batch-mode transactions.
                                          • Automated setup and synchronization—Autosync automates and secures multiple
                                            BIG-IP GTM devices, eliminating difficult hierarchical management common to DNS.
                                          • Scalable and optimized GSLB configurations—Incremental Sync delivers high
                                            performance for large deployments. With more devices synced, configuration changes
                                            transpire rapidly. For large deployments with GSLB configurations and rapid user changes,
                                            you can protect changes by manually saving when most convenient.


                                8
            DataCloud Technologies, LLC                                                                                  Page | I-20
DATASHEET
BIG-IP Global Traffic Manager




                                          • Configuration retrieval—AutoDiscovery enables retrieved configurations from distributed
                                            BIG‑IP instances, removing repeat configurations across devices.
                                          • Data center and sync groups—Create logical groups of network equipment to ensure
                                            efficient use of monitoring and metrics collection for intelligently sharing with members in
                                            the logical group.
                                          • Distributed application management—You can define dependencies between
                                            application services and manage them as a group, building scalable traffic distribution
                                            policies and improving efficiency with granular control of objects.
                                          • iRules—Use the F5 iRules scripting language to customize the distribution of global
                                            traffic. BIG-IP GTM looks deep inside DNS traffic to customize app traffic to the desired
                                            data center, pool, or virtual server. This reduces latency, increases attack protection, and
                                            improves performance.
                                          • Customize traffic with QoS—Design traffic decisions and easily develop custom load
                                            balancing algorithms using quality of service metrics in iRules, such as round trip time,
                                            hops, hit ratio, packet rate, topology, and more.
                                          • DNS iRules—Manage DNS queries, responses, and actions for a fast, customized DNS
                                            infrastructure. For instance, configure DNS iRules with filtering for protection and reporting.
                                          • F5 ZoneRunner™—ZoneRunner is an integrated DNS zone file management tool that
                                            simplifies and reduces the risk of misconfiguration. Built on the latest version of BIND,
                                            ZoneRunner provides:
                                              - Auto population of commonly used protocols.
                                              - Validation/error checking for zone file entries.
                                              - Zone importation from an external server or a file.
                                              - Automatic reverse lookups.
                                              - Easy creation, editing, and searching of all records.
                                              - Easy management of NAPTR records for LTE and 4G requirements.

                                          DNS health monitor

                                          The DNS health monitor available in BIG-IP GTM and BIG-IP® Local Traffic Manager™ (LTM)
                                          monitors DNS server health and helps configure DNS based on reporting. The DNS health
                                          monitor detects whether the servers are operating at peak performance and helps in
                                          reconfiguring for optimal responses.

                                          High-speed logging

                                          You can easily manage DNS and global app logging for fast network visibility and planning.
                                          High-speed logging of DNS queries and responses, syslog, and global server load balancing
                                          decision logs improve information on data to enable fast network recognition with quick,
                                          deep search and display.

                                          Enhanced DNS detailed statistics

                                          BIG-IP GTM delivers advanced DNS statistics for administrators, with enhanced detailed
                                          data for profiles such as query type counts (A, CNAME, NS, RRSIG, AAAA, SRV, and “other”
                                          types) with requests, responses, and percentage counts. Stats are per profile and per device
                                          global count for fast visibility and capacity planning of DNS delivery infrastructure. DNS detail
                                          stats are viewable in DNS profile or in analytics reporting.




                                9
            DataCloud Technologies, LLC                                                                                Page | I-21
DATASHEET
BIG-IP Global Traffic Manager




                                          Advanced DNS reporting and analytics

                                          F5 Analytics provides advanced DNS reporting and analysis of applications, virtual servers,
                                          query names, query types, client IPs, top requested names, and more for business
                                          intelligence, capacity planning, ROI reporting, troubleshooting, performance metrics,
                                          and tuning, enabling maximum optimization of the DNS and global app infrastructure.




                                          Administrators can easily manage DNS using analytics with advanced reporting and analysis of
                                          actions for fast visibility of DNS delivery and infrastructure.


                                          F5 Enterprise Manager

                                          Enterprise Manager™ can help you significantly reduce the cost and complexity of
                                          managing multiple F5 devices. You gain a single-pane view of your entire application delivery
                                          infrastructure and the tools you need to reduce deployment times, eliminate redundant tasks,
                                          and efficiently scale your infrastructure to meet your business needs.


                                          Network Integration
                                          BIG‑IP GTM is designed to fit into your current network and into your plans for the future.
                                          Integration features include:

                                          • SNMP management application support—BIG-IP GTM integrates its MIBs and an
                                            SNMP agent with DNS. This enables SNMP management applications to read statistical
                                            data about BIG-IP GTM performance.




                                10
            DataCloud Technologies, LLC                                                                                Page | I-22
DATASHEET
BIG-IP Global Traffic Manager




                                          • Third-party integration—BIG-IP GTM communicates and integrates with a broad array of
                                            network devices. This includes support for various types of remote hosts, such as SNMP
                                            agents, third-party caches, servers, routers, and load balancers to diagnose the health of
                                            network endpoints.
                                          • IPv6/IPv4 support—Ease the transition to IPv6 by providing DNS gateway and translation
                                            services for hybrid IPv6 and IPv4 solutions, and manage IPv6 and IPv4 DNS servers. BIG-
                                            IP LTM configured with NAT64 transforms IPv6 to IPv4 for those IPv4-only environments.
                                          • IP Anycast integration—DNS query volumes directed to one IP address, whether
                                            legitimate or during a DoS attack, are easily managed by distributing the load among
                                            multiple geographic BIG-IP GTM devices. Network managers realize these benefits:
                                              - Improved user performance and reliability
                                              - Reduced network latency for DNS transactions
                                              - Ability to scale DNS infrastructure to manage DNS request load to one IP address
                                              - Lower rates of dropped query packets, reducing DNS timeouts/retries
                                              - Increased revenue by servicing more users and protecting brand equity




                                                                    GTM

                                                                                                               GTM
                                                                BIG-IP Platform


                                                                                                           BIG-IP Platform




                                          BIG-IP GTM and IP Anycast integration distributes the DNS request load by directing single IP
                                          requests to multiple local devices.

                                          • Global server load balancing in virtual and cloud environments—Easily spin up virtual
                                            instances of BIG-IP GTM. Provide flexible DNS delivery and global application availability
                                            by routing users to applications in physical, virtual, and cloud environments.



                                          Architecture
                                          The advanced architecture of BIG‑IP GTM gives you total flexibility to control application
                                          delivery without creating traffic bottlenecks.

                                          The BIG-IP GTM architecture includes:

                                          • TMOS ®—The F5 operating system, TMOS, provides a unified system for optimal DNS
                                            and application delivery, giving you total visibility, flexibility, and control across all
                                            BIG-IP services.



                                11
            DataCloud Technologies, LLC                                                                                      Page | I-23
DATASHEET
BIG-IP Global Traffic Manager




                                          • Query and response performance and scalability—Linearly scale on larger platforms
                                            and increase performance by integrating functions in TMOS. BIG-IP GTM is provisionable
                                            for platforms that support F5 Virtual Clustered Multiprocessing™ (vCMP®).



                                          BIG‑IP Platforms
                                          BIG‑IP Global Traffic Manager is available as a standalone on BIG-IP appliances. It is
                                          available as an add-on module for BIG‑IP Local Traffic Manager on any BIG‑IP platform,
                                          including the F5 VIPRION® carrier-class chassis, and for BIG-IP LTM Virtual Edition. For
                                          detailed specifications, refer to the BIG‑IP System Hardware, VIPRION and BIG-IP VE
                                          datasheets.




                                          4200v Series                                            VIPRION 2400 Chassis




                                          Virtual Platform
                                          BIG-IP Global Traffic Manager Virtual Edition (VE) offers the flexibility of a virtual BIG-IP
                                          system. Supported on several leading hypervisors and selected cloud environments,
                                          BIG-IP GTM VE can help meet the needs of your virtualized environment.




                                                                                 BIG-IP GTM VE


                                                                         VMware vSphere ESXi/NSX 5.5 and vCloud Director 5.1
                                                                         Citrix XenServer 6.2 and Community Xen 4.2
                                                         Hypervisors:    KVM on CentOS/RHEL 6.4, Ubuntu 13.04, Debian 7.1
                                                                         Microsoft Hyper-V on Windows Server 2012 R2
                                                                         Amazon Web Services EC2




                                          BIG-IP Virtual Edition is available as an Amazon
                                          Machine Image for use within Amazon Web Services.




                                12
            DataCloud Technologies, LLC                                                                                     Page | I-24
DATASHEET
BIG-IP Global Traffic Manager




                                          DNS On-Demand Scaling
                                          Administrators have the option to add DNS and GSLB On-Demand Scaling with rate limit
                                          and object limit capacity as desired to BIG-IP GTM or BIG-IP LTM appliances. This option
                                          supports requirements for exact traffic performance, resulting in lower CapEx and OpEx.
                                          On-Demand Scaling includes the following services: DNS, GSLB, and DNSSEC. User
                                          interface statistics show rated capacity of instances, such as query RPS and object limits,
                                          which deliver fast traffic detail for easy capacity planning. Contact your regional F5 sales
                                          representative or reseller for more information.


                                          Easy DNS with GSLB Evaluation and Testing
                                          With the latest version of BIG-IP LTM, you can select DNS Lite, a performance-limited
                                          and free provisioning option with full DNS and GSLB capabilities for fast evaluation and
                                          testing. This invaluable option requires no evaluation keys or time limits for in-depth traffic
                                          performance and management analysis. Customers wanting to move to production
                                          deployment must purchase an appropriate BIG-IP GTM or DNS Services solution.


                                          DNS Query RPS Maximum Performance
                                          BIG-IP GTM or DNS Services delivers DNS query responses per second (RPS) with high
                                          performance scalability. The table below lists many BIG-IP platforms with DNS Express
                                          enabled for authoritative DNS query response with the maximum capabilities per platform.


                                                                                  Platform       Max Query RPS
                                                                           Virtual Edition       250,000*
                                                                                     2000s       215,000
                                                                                     2200s       365,000
                                                                                     4000s       430,000
                                                                                     4200v       730,000
                                                                            5000s/5050s          785,000
                                                                             5200v/5250v         1,315,000
                                                                            7000s/7050s          780,000
                                                                             7200v/7250v         1,390,000
                                                                         10000s/10050s           1,130,000
                                                                          10200v/10250v          1,905,000
                                                                                     11050       2,160,000
                                               VIPRION 2200 Full Chassis (2 blades)
                                               VIPRION 2400 Full Chassis (4 blades)
                                                                 VIPRION B2100 Blade             875,000
                                                                  VIPRION B2150 Blade            815,000
                                                                 VIPRION B2250 Blade             2,205,000
                                               VIPRION 4480 Full Chassis (4 blades)
                                               VIPRION 4800 Full Chassis (8 blades)
                                                                 VIPRION B4300 Blade             2,320,000

                                          * Virtual Edition is available in increments of 250,000 RPS. For 5000s and above, Rapid Response Mode (RRM—see page 2)
                                13          delivers up to 200 percent of normal max query RPS when turned on. See F5 Sales or Reseller for details.

            DataCloud Technologies, LLC                                                                                                 Page | I-25
DATASHEET
BIG-IP Global Traffic Manager




                                          Simplified Licensing
                                          Meeting your applications’ needs in a dynamic environment has never been easier.
                                          F5’s Good, Better, Best provides you with the flexibility to provision advanced modules
                                          on demand, at the best value.

                                          • Decide what solutions are right for your applications’ environment with F5’s
                                            reference architectures.
                                          • Provision the modules needed to run your applications with F5’s Good, Better, Best
                                            offerings.
                                          • Implement complete application flexibility with the ability to deploy your modules on
                                            a virtual or physical platform.


                                          F5 Global Services
                                          F5 Global Services offers world-class support, training, and consulting to help you
                                          get the most from your F5 investment. Whether it’s providing fast answers to questions,
                                          training internal teams, or handling entire implementations from design to deployment,
                                          F5 Global Services can help ensure your applications are always secure, fast, and
                                          reliable. For more information about F5 Global Services, contact consulting@f5.com
                                          or visit F5 Professional Services.


                                          DevCentral
                                          The F5 DevCentral™ user community of more than 150,000 members is your source for
                                          the best technical documentation, discussion forums, blogs, media, and more related to
                                          DNS delivery and global app networking.




                                14
            DataCloud Technologies, LLC                                                                            Page | I-26
                                                                                                                                                                                                           15


DATASHEET
BIG-IP Global Traffic Manager




                                                                  More Information
                                                                 To learn more about BIG-IP GTM, use the search function on f5.com to find these
                                                                 and other resources.

                                                                  Web pages
                                                                  BIG-IP Global Traffic Manager
                                                                  DevCentral

                                                                  Datasheet
                                                                  BIG-IP System Hardware Datasheet

                                                                 Articles and white papers
                                                                  DNS Reimagined Keeps Your Business Online
                                                                  F5 Synthesis: DNS Shrugged
                                                                 The Dynamic DNS Infrastructure
                                                                  Cloud Balancing: The Evolution of GSLB
                                                                  Distributing Applications for Disaster Planning and Availability

                                                                  Case studies
                                                                  SaaS Provider RelayHealth Delivers Innovative Healthcare Applications
                                                                  with F5 Solutions
                                                                  Cloud-Based Automation SaaS Provider Ensures High Uptime and Resiliency
                                                                  for Critical Customer Apps




  F5 Networks, Inc. 401 Elliott Avenue West, Seattle, WA 98119                   888-882-4447         www.f5.com

  Americas                Asia-Pacific                  Europe/Middle-East/Africa                  Japan
  info@f5.com             apacinfo@f5.com               emeainfo@f5.com                            f5j-info@f5.com



  ©2014 F5 Networks, Inc. All rights reserved. F5, F5 Networks, and the F5 logo are trademarks of F5 Networks, Inc. in the U.S. and in certain other countries. Other F5 trademarks are identified at f5.com.
  Any other products, services, or company names referenced herein may be trademarks of their respective owners with no endorsement or affiliation, express or implied, claimed by F5. DS-34704 0115

          DataCloud Technologies, LLC                                                                                                                                           Page | I-27
